Citation Nr: 1105179	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, D.D.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to February 
1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In March 2010, the Veteran was afforded a videoconference hearing 
before Matthew Tenner, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

In July 2010, the Board requested the opinion from a medical 
specialist at the Veterans Health Administration (VHA).  The 
requested opinion was received in August 2010.


FINDING OF FACT

The Veteran's multiple sclerosis was not caused or aggravated by 
his service, nor was it manifested to a compensable degree within 
seven years of separation from service.


CONCLUSION OF LAW

Multiple sclerosis was not caused or aggravated by the Veteran's 
service, and may not be presumed to have been incurred therein.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that service connection is warranted for 
multiple sclerosis. Specifically, the Veteran has argued that 
during service he experienced symptoms that included eye 
twitching, blurry vision, shakiness in his hands, and problems 
with his legs (ultimately diagnosed as "tendonitis"), that were 
early manifestations of multiple sclerosis.  During his hearing, 
an associate of the Veteran, D.D., testified that he has known 
the Veteran for about 15 years, and that the Veteran has always 
had to use a cane or a walker, and has always had difficulty 
walking.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  Service connection may also 
be granted for multiple sclerosis, when manifested to a 
compensable degree within seven years of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309.  

The Veteran's service treatment records show a number of 
treatments for various musculoskeletal symptoms, to include left 
ankle/heel, foot, knee, and arm pain, neck pain, right knee pain, 
and back pain.  Many of these complaints had no history of 
injury; a September 1982 treatment for knee symptoms noted a two-
year history of symptoms secondary to parachuting.  He also 
received one or more treatments for colds/viral infections, 
headaches, ear ache, and vision symptoms, and he was provided 
with glasses as early as 1982.  His assessments and diagnoses 
included muscle spasm (for the neck), wrist sprain, "strain to 
the deltoid and extensor carpi radialis brevis muscle," 
"bilateral patellar tendonitis vs. chondromalacia," otitis 
media, and left Achilles tendonitis.  In January 1986, he was 
treated for left shoulder pain.  The assessment is somewhat 
difficult to read, but appears to note possible bursitis or 
tendonitis.  In June 1987, he received several treatments for 
left shoulder symptoms; there was a notation of possible left 
shoulder bursitis, and an assessment of rotator cuff tendonitis.  
There are no relevant reports dated after 1987; a separation 
examination report is not of record.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 2002 and 2010.  This evidence shows 
that the Veteran was determined to have multiple sclerosis in 
2002.  A September 2002 report notes a two-month history of 
ringing in the right ear.  The report notes, "There is no 
history of any kind of medical illness before."  A July 2003 
report states that the Veteran was diagnosed with multiple 
sclerosis in September 2002, and states that the Veteran 
reported, "progressive neurological worsening since.  He states 
that he was generally in good health until September 2002, when 
he noted the rather abrupt onset of lower extremity pain."  The 
report further notes, "around the same time, he noted the onset 
of tinnitus on the right, without change in auditory acuity."  A 
November 2001 magnetic resonance imaging study (MRI) was noted to 
show disc herniations at C3-4 and C5-6.  The report notes that 
the Veteran complained of symptoms that included worsening 
balance, right arm numbness, bilateral lower extremity and right 
arm weakness, and visual difficulties, with intermittent visual 
problems for "many years, characterized as 'dizziness,' but 
these have been rather short lasting."  

A decision of the Social Security Administration (SSA), dated in 
April 2004, shows that the SSA determined that the Veteran was 
disabled as of September 2003, with a primary diagnosis of 
multiple sclerosis.  

In July 2010, the Board requested a specialist medical opinion 
through a Veterans Heath Administration (VHA) directive.  
Therein, the Board requested that the expert review the record, 
and provide an opinion as to whether or not the Veteran's service 
treatment reports showed treatment for manifestations of multiple 
sclerosis, and whether it was at least as likely as not that his 
multiple sclerosis was the result of his active duty service.  

That same month, an opinion ("VHA opinion") was received from 
J.S.M., M.D.  Dr. J.S.M. stated that he was a board-certified 
neurologist.  He indicated that he had reviewed the Veteran's 
service treatment reports, and his post-service medical evidence.  
He indicated that between 1981 and 1987 the Veteran did not 
register any complaints referable to the central or peripheral 
nervous system, and that he had colds, knee pain, and shoulder 
pain, with normal eye exams.  Dr. J.S.M. further stated: 

The early manifestations of Multiple 
Sclerosis are protean in that they can 
affect any part of the Central Nervous 
System.  For example, a patient may 
complain of a band of numbness around the 
waist, dipolopia, weakness of an arm or 
leg, [or] trouble speaking, but with these 
complaints one must find objective evidence 
of an abnormality of the exam such as 
hyperreflexia, clonus, bilateral Babinski 
responses, spastic gait, eye movement 
problems etc.  It is unlikely that one 
would see joint pain, ear infection, viral 
(sore throat, runny nose) infection as was 
the case here.

Therefore, it is my opinion that the 
patient did not demonstrate evidence in the 
records from 1981-1989 of early 
manifestations of MS while in the service.  
In addition, the records from 2002 indicate 
that the findings then were of new onset as 
of that time and not before that.
 
Hence, it is unlikely that the current 
diagnosis of MS is the result of the 
veteran's active service or any incident 
therein.

The Board notes that in September 2010, the VHA opinion was 
provided to the Veteran and his representative, and the Veteran 
has been afforded 60 days to provide additional argument or 
evidence.  See 38 C.F.R. § 20.903(a) (2010).  

The Board finds that the claim must be denied.  The Veteran was 
not treated for multiple sclerosis during service.  The earliest 
post-service medical evidence of a diagnosis of multiple 
sclerosis is dated no earlier than 2002.  This is a period of 
approximately 12 years following separation from service.  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  
Furthermore, the weight of the evidence is against a finding that 
the Veteran has multiple sclerosis that was caused or aggravated 
by his service, nor does the evidence show that the Veteran had 
multiple sclerosis that was manifested to a compensable degree 
within seven years of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  In this regard, the only competent medical opinion 
of record is contained in the August 2010 VHA opinion, and this 
opinion weighs against the claim.  The VHA opinion was 
specifically generated with a view towards resolution of the 
issue under review.  The VA physician, Dr. J.S.M., indicated that 
his opinion was based on a review of the Veteran's service 
treatment reports and post-service medical records, and his 
opinion is accompanied by a sufficiently detailed rationale.  
This opinion is therefore considered to be highly probative 
evidence against the claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be denied.   

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The issue on appeal is based on the contention that multiple 
sclerosis was caused by service, to include as manifested to a 
compensable degree within seven years of service.  To the extent 
that the Veteran asserts that he has neurological symptoms, his 
statements are evidence to show that he experienced these 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, although the Board finds that the Veteran may state that 
he experienced certain symptoms, he is not shown to have the 
expertise to relate those symptoms to the development of multiple 
sclerosis.  

Laypersons do not have the requisite skills, knowledge, or 
training, to be competent to provide a diagnosis of multiple 
sclerosis, or to state whether such a condition was caused by 
service, or whether it was manifested to a compensable degree 
within seven years of service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Board acknowledges that the absence 
of any corroborating medical evidence supporting his assertions 
does not render his statements incredible in and of themselves, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records do not show 
any treatment for multiple sclerosis.  His post-service medical 
records do not show the existence of multiple sclerosis prior to 
2002.  In August 2010, a VA physician determined that his 
multiple sclerosis is not related to his service.  There is no 
competent, contrary opinion of record.  Given the foregoing, the 
Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions, and 
the lay testimony, to the effect that he has multiple sclerosis 
that is related to his service.   

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also assisted the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts 
and circumstances in this case.  It appears that all known and 
available service treatment reports and post-service records 
relevant to the issue on appeal have been obtained and are 
associated with the Veteran's claims file.  The RO has obtained 
the Veteran's non-VA medical records, and SSA records.  Although 
the Veteran has not been afforded an examination, his diagnosis 
is not in issue, and a VHA etiological opinion has been obtained.  
See 38 C.F.R. § 3.159(c)(4), (d) (2010).  The Board concludes, 
therefore, that a decision on the merits at this time does not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).    



ORDER

The appeal is denied.  


____________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


